Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 06/24/2021. Claims 21-40 are currently pending. Claims 1-20 are canceled per applicant’s request.

Priority
Current application, US Application No. 17/357,078, filed 06/24/2021 is a continuation of 15437067, filed 02/20/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 21 recites:
“A method comprising: (21.A)
receiving, by processing circuitry operatively coupled to a memory, first sensor data comprising device conditions of a target mechanical device; (21.B)
receiving, by the processing circuitry, second sensor data comprising environmental conditions of the target mechanical device; (21.C)
storing, in a database, data for a plurality of mechanical devices, wherein each mechanical device of the plurality of mechanical devices in the database is associated with one or more device characteristics, respective operating parameters, and respective environmental conditions; (21.D)
identifying, from the plurality of mechanical devices, a subset of devices that have similar device characteristics and similar environmental conditions to the target mechanical device; (21.E)
determining expected operating parameters for the target mechanical device based on the operating parameters of the subset of devices; (21.F)
determining, by the processing circuitry, whether the target mechanical device is functioning outside the expected operating parameters; (21.G)
and in response to determining that the target mechanical device is functioning outside the expected operating parameters, sending, by the processing circuitry, an electronic message configured to be received by an external computing device that the target mechanical device is functioning outside the expected parameters.(21.H)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (21.E)-(21.H) are treated by the Examiner as belonging to Mental Processing grouping or a combination of Mental Process and Mathematical Concept groupings as the limitations include mental judgment of identifying a subset of devices, determining expected operating parameters for the device and determining the condition of device operating conditions. The limitations also involve the mathematical relationships, e.g. relationship between a plurality of mechanical devices, a subset of devices and a target devices for (21.E), relationship between expected operating parameters for the target mechanical device and those of subset of devices for (21.F), and relationship between target device function and the expected operating parameters for (21.G and 21.H).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 21: “A method”, “receiving, by processing circuitry …, first sensor data comprising device conditions”, “receiving, by the processing circuitry, second sensor data comprising environmental conditions” and “storing, in a database, data for a plurality of mechanical devices”;
In Claim 32: “A system”, “an external computing device comprising first processing circuitry coupled to a first memory”, “an information handling device comprising: second processing circuitry; a second memory operatively coupled to the second processing circuitry”, and “one or more sensors operatively coupled to the second processing circuity”;
As per claim 21, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps ““receiving, by processing circuitry …, first sensor data comprising device conditions”, “receiving, by the processing circuitry, second sensor data comprising environmental conditions” represent standard data collection steps in the art and they only add insignificant extra solution to the judicial exception, The limitation/step “storing, in a database, data for a plurality of mechanical devices” represents a basic data storing step in the art and it only adds insignificant extra solution to the judicial exception.
As per claim 32, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “an external computing device comprising first processing circuitry coupled to a first memory”, “an information handling device comprising: second processing circuitry; a second memory operatively coupled to the second processing circuitry” represent general computing devices in the art and they are not particular. The limitation/element ““one or more sensors operatively coupled to the second processing circuity” represent general sensor interfacing with a general computing circuitry and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Hussain, Malakhova and others in the list of prior art cited below)
	Claims 21-40, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 21-23, 25-27, 30-35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 20160333884 A1) in view of Malakhova (US 20100092307 A1).
As per claim 1, Hussain discloses
A method comprising: (method(s) [abs, 0009])
	receiving, by processing circuitry operatively coupled to a memory, first sensor data comprising device conditions of a target mechanical device; (first signature, such as duty cycle, frequency, and current draw [0010], a current measuring circuit, a memory, a processor [0017], memory, processor, current signature [0018],  tracks current flowing [0035, Fig. 2])
	receiving, by the processing circuitry, second sensor data comprising environmental conditions of the target mechanical device; (second signature, water level [0012], tracks water level [0036])
	storing, in a database, data for a plurality of mechanical devices, wherein each mechanical device of the plurality of mechanical devices in the database is associated with one or more device characteristics, respective operating parameters, and respective environmental conditions; (usage trends, usage patterns, centralized database, particular models, geographical locations [0038], weather conditions, weather data, weather API [0039])
	identifying, from the plurality of mechanical devices, a subset of devices that have similar device characteristics and similar environmental conditions to the target mechanical device; (primary appliances and backup appliances [0015, Fig. 10, 0033, Fig. 1], a particular sump pump installation, also applicable to other sump pump installations, as well as other appliance installations [0034, Fig. 2], implying similar devices)
	determining, by the processing circuitry, whether the target mechanical device is functioning outside the expected operating parameters; (variety of factors may be evaluated to determine an appropriate expected signature for each of the characteristics, a pattern may be monitored and used to determine an expected current range [0037], check … outage … fail [0042], compare … to an expected [0043], determine … abnormal [0044], compare … different abnormal condition [0045])
	and in response to determining that the target mechanical device is functioning outside the expected operating parameters, sending, by the processing circuitry, an electronic message configured to be received by an external computing device that the target mechanical device is functioning outside the expected parameters. (report an error [0044, Fig. 2], alert module [0056], alert module, communication module [0065, Fig. 10, claim 7])

Hussain further discloses operating parameters for the target mechanical device; (current draw, pump frequency and duty cycle [0044]), but is silent regarding determining expected operating parameters for the target mechanical device based on the operating parameters of the subset of devices.

Malakhova discloses the limitation (determining respective operating states of the … pump … based at least … comparing the first… measurements to first … operating condition, and comparing the second … measurement to second … operating condition [0006-0008], determining … operating states, which may be based on overall vibration collected from sensors [0017],  determine operating states of the primary pump and the paired pump [0021], based on analysis per formed using the vibration signals, apply operating state rules to correctly determine which of the pump(s) is/are in a running state [0023]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Hussain in view of Malakhova to determine expected operating parameters for the target mechanical device based on the operating parameters of the subset of devices for an automatic determination of appliance use condition and taking preventive actions on the projected or actual failure (Hussain – automatically determining a use condition for an appliance, specifically for monitoring a sump pump for actual or projected failure, taking appropriate preventative action before failure [0002-0008]).

As per claim 32, Hussain discloses
A system comprising: (system(s) [abs, 0009])
	an external computing device comprising first processing circuitry coupled to a first memory, wherein the external computing device is configured to: (computer platform, CPU, RAM [0067])
	an information handling interface comprising: (input/output interfaces, a CPU, computer or processor [0067]) 
second processing circuitry; a second memory operatively coupled to the second processing circuitry; (a portable memory device or downloaded from the Internet, a program storage unit or computer readable medium [0066], computer or processor [0067])

Malakhova discloses
	an information handling device comprising: (monitor system [Fig. 1])
	one or more sensors operatively coupled to the second processing circuity and configured to receive: (first sensor, second sensor [Fig. 1]).

Hussain in view of Malakhova discloses the remaining limitations as explained in above claim 21.

As per claims 22 and 33, Hussain and Malakhova disclose claims 21 and 32 set forth above.
Hussain further discloses the device characteristics comprise one or more of:
 a type of device, a manufacturer, a model, a geographical location, a flow rate, a normal operating electrical current draw, and an operating temperature (device characteristics [0010-0011, Figs. 5A, 5B, 6A and 6B, 0037-0038]).

As per claims 23 and 34, Hussain and Malakhova disclose claims 22 and 33 set forth above.
Hussain further discloses the database comprises environmental conditions germane to the geographical location, where the environmental conditions comprise one or more of: a climate type, a terrain type, a water table level, outside air temperature, outside humidity, and weather conditions. (database, geolocating [0016], data may also be tied to geographical locations, specific location, flood maps [0038], weather conditions, barometric readings, database [0061]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hussain and Malakhova  in view of Stluka (US 20090271150 A1)
As per claim 24, Hussain and Malakhova disclose claims 21 set forth above.
Hussain discloses database [0037] and storing historical result data into a memory [0036], but is not explicit on the databases being stored at the memory.

Stluka disclose the limitation (memory including a stored historical database [0007, 0032, claim 17]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Stluka to use database stored in the memory for an automatic determination of appliance use condition and taking preventive actions on the projected or actual failure with efficiency.

As per claim 25, Hussain and Malakhova disclose claims 21 set forth above.
Hussain further discloses the similar device characteristics of the subset of devices exactly match device characteristics of the target mechanical device (primary appliances and backup appliances [0015], appliance, local appliances [0016], other appliances [0042], failure mode analysis, primary, backup, characteristics [0054]).

As per claims 26 and 38, Hussain and Malakhova disclose claims 21 and 32 set forth above.
Hussain discloses determining, by the processing circuitry, the expected operating parameters for the target mechanical device is further based on previously stored historical data and information (recorded over time, database, average actual
signatures over time may be used to determine an expected signature [0016]).

As per claim 27, Hussain and Malakhova disclose claims 21 set forth above.
Hussain discloses appliance usage data is tied to geographical locations [0038] and check the environmental effect or weather condition of the appliance at a location with the subset of appliances whose information and locations are stored in the database [claim 7, 8], implying the location of the appliance can be different from the location of the subset of the appliances.

Claims 28-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain and Malakhova  in view of Amoussouga (US 20140285212 A1), hereinafter ‘Amou’.
As per claims 28 and 39, Hussain and Malakhova disclose claims 21 and 32 set forth above.
The set forth combined prior is silent regarding comparing a first correlative value for the target mechanical device to at least a second correlative value for each mechanical device of the plurality of mechanical devices in the database.

Amou discloses identifying the subset of devices further comprises comparing a first correlative value for the target mechanical device to at least a second correlative value for each mechanical device of the plurality of mechanical devices in the database (showing similar operating conditions, and are subject to identical operating condition within a threshold range [0060-[0064]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Amou to compare a first correlative value for the target mechanical device to at least a second correlative value for each mechanical device of the plurality of mechanical devices in the database as a way to identify the subset of devices for an automatic determination of appliance use condition and taking preventive actions on the projected or actual failure with efficiency.

As per claim 29, Hussain, Malakhova and Amou disclose claims 28 set forth above.
Amou further discloses the correlative value is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the target mechanical device (first and second parameters, where parameters represent the value of same or different operating variables; relationship between temperature, electrical power consumption, exposed to identical electromagnetic interference, etc. [0060-0064]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Amou to identify a correlation between the second sensor data and the environmental conditions using the first correlative value for the target mechanical device for an automatic determination of appliance use condition and taking preventive actions on the projected or actual failure with efficiency.
As per claims 30 and 35, Hussain and Malakhova disclose claims 21 and 32 set forth above.
Hussain discloses the respective operating parameters comprise one or more of: a mechanical parameter, which includes one or more of: flow rate, valve position, pump rate, device temperature, pressure, outflow value; an operating environment parameter, which includes one or more of: water table level, sump pit water level, temperature, humidity, rainfall amount, and other weather conditions; and an electrical parameter, which includes one or more of: electrical current draw, voltage magnitude, cycle time. ([0048]).

As per claims 31 and 40, Hussain and Malakhova disclose claims 21 and 32 set forth above. 
Hussain discloses ranking the one or more device characteristics for the plurality of mechanical devices in the database for comparison to target mechanical device (first and second characteristics are ranking of the characteristics [0010-0011]; The table also includes various device characteristics that are listed that are obviously ranked according to the particular characteristic’s importance [Figs. 5A, 5B-6A,B]. selecting specific sump pump, is prioritizing or ranking the device characteristic, selection based on historical trend [003-[0039]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hussain and Malakhova  in view Wong (US 8677418 B2).
As per claim 36, Hussain and Malakhova disclose claim 32 set forth above.
The set forth combined prior art is silent regarding a second external computing device, wherein the second electronic device is configured to receive the electronic message.
Wong discloses use of an external computing device configured to receive the electronic message (a computing device separate [claim 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wong to use a second external computing device configured to receive the electronic message for an automatic determination of appliance use condition and taking preventive actions on the projected or actual failure with efficiency.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hussain and Malakhova  in view SZ-Network (CN 106658361 A).
As per claim 37, Hussain and Malakhova disclose claim 32 set forth above.
The set forth combined prior art is silent regarding the information handling device further comprises a rechargeable battery.

SZ-Network discloses use of rechargeable battery in the detection node/device having a microprocessor in it (detection node, microprocessor for analyzing … information … processing and device operation, rechargeable batter with in the node [claims 2-3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of SZ-Network to include a rechargeable battery in the information handling device for an automatic determination of appliance use condition and taking preventive actions on the projected or actual failure with efficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending US Application No. 15/437,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because scopes of claims of current application is broader than those of the reference .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Furem (US 7941306 B2) discloses obtaining and analyzing data from at least one discrete machine, automatically determining relationships related to the data, taking corrective action to improve machine operation and/or maintenance, automatically and heuristically predicting a failure associated with the machine and/or recommending preventative maintenance in advance of the failure [abs].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865